Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 5, 1978, convicting him of rape in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. The evidence in the instant record was sufficient to justify the jury’s conclusion that defendant’s guilt was proven beyond a reasonable doubt. As the District Attorney candidly concedes, however, a new trial is required. In their direct case the People adduced the testimony of a psychiatrist to attest to the complaining witness’ capacity to relate facts. This testimony exceeded the limits set forth in People v Parks (41 NY2d 36), for it amounted to an opinion concerning credibility. Since reversal is thus required, we find it unnecessary to decide the other issues raised by the defendant. Hopkins, J. P., Lazer, Gibbons and Weinstein, JJ., concur.